WELLIVER, Judge,
dissenting.
I respectfully dissent. Until recently, no rule of statutory construction was more solidly entrenched in our case law than the rule requiring that we strictly construe revenue laws against the taxing authority and in favor of the taxpayer. A spate of decisions by this Court in recent years, however, have given little heed to this control*939ling principle of law in favor of a policy of allowing the taxation of anything the Director of Revenue’s conscience will allow him to tax.1 In line with this new philosophy, the majority today sanctions the Director’s decision to tax unaccounted-for cigarettes under a statute authorizing the taxation of cigarettes sold in the state. Because I subscribe to the view that we are empowered to assess a tax only on the basis of the plain words of the statute, and not on the Director’s whim, I must dissent.
Appellant contends its taxing authority eminates from § 149.015, RSMo 1978, which provides:
A tax shall be levied upon the sale of cigarettes at an amount equal to four and one-half mills per cigarette.
(Emphasis added.) “Sale” is defined in § 149.011(8) to include:
sales, barters, exchanges and every other manner, method and form of transferring the ownership of personal property from one person to another, and is also declared to be the possession of cigarettes for consumption, irrespective of how acquired; possession of cigarettes by any person other than a manufacturer, wholesales or retailer shall be prima facie evidence of possession for consumption;
Clearly, nothing within the plain terms of these provisions authorizes the tax appellant seeks to levy. Under our traditional rule of strict construction, such a determination would be dispositive of the case.
Apparently realizing that the statutes by themselves cannot justify taxing unaccounted-for cigarettes, the principal opinion goes on to consider a number of factors wholly extraneous to the words our legislature used when imposing the cigarette tax. The opinion purports to derive the “sense of the statutes,” it considers the state’s concern for protecting an important source of revenue, it speculates as to what “[t]he legislature well might have thought,” and, finally, for good measure, it throws in decisions from other jurisdictions construing different statutes. These considerations may well be relevant when interpreting the general statutes of this state, but reference to such matters is entirely antithetical to a rule of strict construction.
If it is the policy of this Court to “se-cur[e] ... sources of revenue” for the state, then let us forthrightly decide our cases on that basis and drop the pretense of impartially construing tax statutes. But if we remain bound, as I believe we are, to follow long established rules of statutory construction, then I submit that we should resist the “uncontrollable urge” to assess a tax unless the statute, by its own terms, authorizes the tax.
I would affirm the judgment of the Administrative Hearing Commission.

. See City of Springfield v. Director of Revenue, 659 S.W.2d 782 (Mo. banc 1983); Mid-American Television Co. v. State Tax Comm'n, 652 S.W.2d 674 (Mo. banc 1983); Cities Service Gas Co. v. Administrative Hearing Comm'n, 652 S.W.2d 684 (Mo. banc 1983); Bemis Company, ¡nc. v. Administrative Hearing Comm’n, 652 S.W.2d 685 (Mo. banc 1983); Wells Aluminum, Inc. v. Administrative Hearing Comm’n, 652 S.W.2d 687 (Mo. banc 1983); Banquet Foods Corp. v. Administrative Hearing Comm’n, 652 S.W.2d 689 (Mo. banc 1983); Langley v. Administrative Hearing Comm'n, 649 S.W.2d 216 (Mo. banc 1983); King v. Laclede Gas Co., 468 S.W.2d 113 (Mo. banc 1983); Central Cooling & Supply Co. v. Director of Revenue, 648 S.W.2d 546 (Mo. 1982); Star Service & Petroleum Co. v. Administrative Hearing Comm’n, 623 S.W.2d 237 (Mo. banc 1981).